PHILLIP GOLDMAN, Circuit Judge.
This matter is before the court upon the plaintiffs’ motion for entry of a deficiency decree in an amount equal to the difference between the sum found to be due the plaintiffs in the final decree of mortgage foreclosure heretofore entered in the within cause and the sums realized from the sale of the property being foreclosed and other credits.
The court has heard the testimony of the parties and their witnesses, and on the basis thereof finds that the defendants have failed “to show sufficient facts and circumstances to justify the chancellor in awarding to plaintiffs a lesser amount than that found to be due and owing to them.” Carlson v. Becker, Fla., 45 So.2d 116. See also Kissling v. McCarthy, Fla.App., 100 So.2d 434.
Moreover, the claim by the defendant-endorsers that they are immune from a deficiency decree has been long since resolved against them by our appellate courts. See Tendler v. Gottlieb, Fla. App., 126 So.2d 308; see generally 22 Fla.Jur., Mortgages §420.
In fine, the law and the evidence both support the entry of a deficiency decree against each of the defendants in the amount of $32,367.23. This sum represents the amount claimed by the plaintiffs (and supported by the record) except for their claim to interest from the date of the sale to this date. This latter claim has been disallowed by the court. It is accordingly ordered and decreed as follows —
*34(1) A money decree be, and the same is hereby entered in favor of the plaintiffs, Martin Genet and Evelyn Genet, his wife, and against the defendants, Treasure Island Townhouse Homes, Inc., a Florida corporation, Herman Geller and Esther A. Geller, his wife, and Meyer Leibovit and Geraldine Leibovit, his wife, in the amount of $32,367.23.
(2) Execution thereon is stayed for a period of ten days from the entry hereof to permit the defendants the opportunity to appeal from this decree if they are so inclined.
(3) Should the defendants take an appeal supersedeas is hereby set in the sum of $35,000 and upon the filing of notice of appeal and the posting of a good and sufficient bond in the above prescribed amount all further proceedings in this court shall be stayed pending the determination of the appeal.